FOURNET, Chief Justice
(dissenting)..
This suit was instituted by King Finance Company of Louisiana, Inc., and King Discount Company of Louisiana, Inc., against Fireman’s Fund Insurance Company to recover money allegedly stolen from their branch office on Esplanade Avenue in the City of New Orleans on a “Small Loan Companies Blanket Bond” issued by the defendant, the pertinent part of which provides for indemnity to plaintiffs in case of:
“A. Any loss of money * * * through1 any dishonest or fraudulent act, wherever committed, of any of the Employees, whether acting alone or in collusion with others.
“B. Any loss of property through robbery, burglary, * * * theft, * * * damage or destruction * * while the Property is actually within any of the offices of the Insured covered hereunder * *
I fully agree with the holding of the Court of Appeal that the plaintiffs had to prove by a preponderance of the evidence that the loss was caused by one of the covered risks and in the proof thereof, circumstantial evidence may be sufficient. However, I cannot agree that the evidence, as held by the Court of Appeal and affirmed by this court, was not sufficient to establish the loss was occasioned by a risk covered by the bond.
*122The fact that the plaintiffs placed all persons connected with the office in question, including those having keys to the safe and the office, on the witness stand and that each one denied taking the money, does not, in my opinion, prove the money was not stolen. The conclusion of the Court of Appeal, quoted with approval, that it was highly improbable, if not impossible, to effect a theft by a customer during office hours because he would have to know that the money was kept in a loan pocket among 400 similar pockets in the safe drawer which was a guarded secret between the two full-time employees in the branch office, Mrs. Raynol and Mr. Binney (both of whom had keys to the safe and the office), and furthermore, a customer or intruder could not very well lean over the railing and open the safe drawer without being detected by the plaintiffs’ employees, does not, in my estimation, detract from the fact the money was stolen by somebody. The evidence conclusively establishes the loss of the cash and specifically excludes all other reasonable hypotheses therefor; i. e., through robbery, burglary, damage or destruction. The only logical conclusion that can be drawn therefore, is that the money was stolen by someone and it is immaterial by whom, whether by one of the persons with a key, one of the employees, or one in concert with the other, or otherwise; it is of no moment